It is for me an honor and a great pleasure to extend to Mr. Hamilton Shirley Amerasinghe, on behalf of the delegation of Senegal on my personal behalf, our warm congratulations and our best wishes as well as those of the Government and people of Senegal on his being elected to the presidency of the thirty-first session of the General Assembly of the United Nations. We are indeed fortunate to be able to rely during this important session on his distinguished qualities and his wealth of experience. His election is also a tribute paid to his country and to its people, as well as to its traditional policy of friendship and co-operation to serve mutual interests with all peoples who love peace and justice. I can assure the President, that my delegation will give him its full support in the performance of his onerous duties.
118.	May I also take this opportunity to express my warm thanks to Mr. Amerasinghe's predecessor, Mr. Gaston Thorn, the Prime Minister of Luxembourg for the distinguished services which he rendered to the international community particularly through the skill and the devotion with which he tackled the problems the General Assembly had to take up during the past year.
119.	It is also a source of great pleasure for me to applaud the constant efforts which are being made by the Secretary-General, Mr. Kurt Waldheim, in order to strengthen the chances for peace in the world and to impart to our Organization the place and the role which are its due.
120.	I should also, on behalf of the Government and people of Senegal, to reiterate to the delegation of the People's Republic of China, our deep-felt condolences at the passing of Chairman Mao Tsetung, which was a tremendous loss for all peoples who have known domination, suffering and scorn and who aspire to dignity and respect. Chairman Mao was not only a source of inspiration of the valiant Chinese people but also a model of wisdom and of leadership for all peoples of the third world. Because his action was devoted to the total development of man, the thoughts of Chairman Mao will, always represent something which remains forever bright in the memory of mankind.
121. The United Nations is an instrument the purpose of which is to mold the future of mankind and "to save succeeding generations from the scourge of war... to promote social progress and better standards of life in larger freedom." The purpose was to build a single world based on peace, justice and co-operation, but instead of that, very shortly we found ourselves in a world which was divided into separate entities by conflicts and inequalities, a bitter world, ravaged by the destructive furor of war, caught in the trap of confrontation between antagonistic military blocs. Fortunately, an encouraging degree of progress can be, seen every day, essentially because peoples and nations are becoming more and more aware of their interdependence and are daily becoming more conscious of the essential needs and legitimate aspirations of each. This has meant that there have been more numerous meetings leading very often to agreements which have been away with the ghost of generalized war and even arriving at collective decisions which benefit all.
122.	It is in the context of this awareness that we have seen the victories which have been scored against colonialism. The former colonial empires have in fact been dismantled and the colonial yoke has been ended in most parts of the world. More than half of the delegations who have met here represent newly independent States.
123.	The United Nations, which has done a great deal in order to speed up this evolution, thus is daily drawing closer to its aim of universality. This is why we are pleased to welcome among us this year the delegation' of the sovereign State of Seychelles.
124.	In conveying our congratulations to this fraternal State, I would like to express the conviction that this nation will strengthen our Organization and will lend its firm support to those peoples who are still struggling for their liberation. Similarly my delegation believes that the admission of Angola and of Viet Nam is a necessary prerequisite to bring about the principle of universality of the United Nations.
125.	However, despite the major successes which have been scored in the field of decolonization, we are still confronted either by problems to which we have not 
managed to find a just solution and which cause violence, or matters whose deterioration creates fresh complications. Can we not agree to speed the onset of the day when colonialism will cease to be the subject of our discussions because the liberation of peoples in an inexorable, irresistible process which is part and parcel of the laws of evolution of mankind? How can we agree to the continued clinging to power of the regime of Ian Smith despite international condemnation and opposition? All the efforts to date of African leaders and the African National Council for a peaceful solution to the problem have been frustrated by the intransigence of the white minority, leaving those leaders no choice but to support the people of Zimbabwe in their armed struggle.
126.	As a result of the visit of the United States Secretary of State, Mr. Kissinger, Ian Smith today stated that he will accept the rule of the majority. If this declaration which had never been made in the past in such a solemn manner, contains no covert desires to perpetuate in a camouflaged form the minority domination in those countries, undoubtedly this could be regarded as a tremendous step forward to peace. We hope therefore that Great Britain will soon resume its full responsibility to ensure that, at a constitutional conference at which all parties are represented, the practical ways and means of transferring power will be defined. Whatever the case, the United Nations should in this new phase give its full support to those who are struggling to be freed from the yoke of the racist minority. This is the very least our Organization can do to avert the serious danger of war that threatens not only African States: as we all know, this contains the seeds of world-wide confrontation. It seems to us to be indispensable and urgent to enlarge the scope of sanctions in order to exercise maximum pressure on Ian Smith's regime.
127.	In Namibia, South Africa continues to display an anachronistic fanaticism, not only by perpetuating its colonial presence but also by extending its racist policies to this international Territory.
128.	The responsibility of the United Nations as far as Namibia is concerned is dual: first, in the context of the general struggle to put an end to colonialism wherever it exists and, secondly, by dint of the fact that in this particular case a colonial challenge affects an international Territory which is directly under the responsibility of the United Nations. 
129.	Unfortunately, the United Nations has failed to discharge its responsibility concerning the problem of Namibia, where the policy of "bantustanization" tends to perpetuate colonialism by stratagems aimed at distracting the attention of the international community. The Soweto massacre proves that South Africa, both in its own territory and in Namibia, is not prepared to stop defying the will of the international community. It is true that South Africa is aware of the support lent it by certain great Powers who continue to paralyse the action undertaken by the United Nations. However, we hope that the ever more serious events occurring in South Africa since the Soweto massacre will impress upon the authorities in Pretoria, once and for all, that law is more powerful than brute force and the people of Namibia under the leadership of their legitimate representative, SWAPO, will be free whatever happens.
130.. Turning to the situation in South Africa itself, it is quite clear that the minority racist regime is not a representative one, since it takes no account whatsoever of the aspirations of the vast majority of the population. This regime is doubly hateful: first, because of its policies and its practice of apartheid and, secondly, because of its maneuvers aimed at perpetuating the status quo. May I here make an urgent appeal to all States and foreign interests who continue to co-operate with the racist regime of South Africa and which, by the same token, encourage it to persist in its inhuman policies, asking them to refrain from supporting this regime and to respect the decisions taken by the United Nations. Any delivery of weapons or military material to this repressive minority regime by any country at all cannot but be considered by us an act of aggression perpetrated against all African States. It is high time, particularly in view of recent events culminating in the massacre of young schoolchildren, for total isolation of the regime of Pretoria.
131.	Regarding the Western Sahara and the so-called French Somali Coast, it would appear that these problems are on the point of being given, an African solution because OAU has taken charge of the situation. My delegation considers that in accordance with Article 33 of the United Nations Charter and since these problems pit African States against each other, this examination at the African level should be supported by all. Article 33, after all, stipulates that "the parties to any dispute, the continuance of which is likely to endanger the maintenance of international peace and security , shall, first of all, seek a solution above ail by negotiation, inquiry, mediation, conciliation, arbitration, judicial settlement, resort to regional agencies or arrangements, or other peaceful means of their own choice."
132.	On the .. her hand, as far as the island of Mayotte is concerned, my delegation considers that the action of the French Government is tantamount to interference in the internal affairs of the Comoros. Senegal would therefore make an appeal to France to countermand the measures which have been taken in order to detach the island of Mayotte from the State of the Comoros and thus to destroy the unity of the archipelago.
133.	Africa is not the only continent which has known armed conflict. The situation in the Middle Bast and in Palestine is one of the most serious problems confronting our world today. There is not a single Member State here who does not recognize that the problem of the Middle East has become the source of numerous international disputes and the point of departure for conflicts whose consequences transcend the confines of the region and threaten peace throughout the world.
134.	For many years now, this matter has been a regular feature of the agenda of our Assembly, requiring study in order to find a solution to it or at least to reduce its seriousness. The most important result reached by the United Nations in this connexion may well be the decision taken by the international community to recognize the Palestine Liberation Organization as the only authentic representative of the Palestinian people and to grant it observer status [resolution 3210 (XXIX)]. In a similar context, we can see the creation during the thirtieth session of the General Assembly of a special committee to draw up a program enabling the Palestinians to exercise their rights [resolution 3376 (XXX)], It has become dear to one and all that the solution to the problems of the Middle East does not lie solely in separating the armed forces con-fronting each other nor in the partial or total withdrawal from the occupied territories, but rather in the settlement of the fundamental problem: that of Palestine.
135.	For my delegation, such settlement would necessarily involve the recognition of the legitimate right of the Palestinian people to recover its homeland in the land of Palestine. It is for that reason that Senegal has always defended, and will continue to defend, the principle of restoring the inalienable right to self-determination and to the creation of an independent State in Palestine. And it is precisely because we consider that this people has fallen victim to intolerable expansionism that Senegal voted in favor of resolution 3379 (XXX) equating Zionism with racism. In doing so, my country condemned neither Judaism as the religion of the Jews nor Jewry as a set of cultural values belonging to the Jewish world, but, rather, expressed a protest against its expansionist and its racially discriminatory aspects.
136.	Furthermore, my delegation is profoundly concerned by the situation in Lebanon and would address a pressing appeal to all the parties to the conflict to put an end to their fratricidal struggle, to re-establish peace, and to safeguard the unity and territorial integrity and non-alignment of Lebanon.
137.	Regarding Cyprus, my delegation would like to reiterate its support for the respect for the territorial integrity, non-alignment and the resumption of inter community negotiations to bring about harmonious coexistence within a single State.
138.	As far as Korea is concerned, my delegation favors any negotiated, solution. to the problem without foreign intervention. Hence, the resumption of the North-South dialog pursuant to the joint communique of 1972 is a necessary condition for there to be just and lasting peace in that region.
139.	Generally speaking, we can see that detente, in the sense of a relaxation of international tension, cannot be observed on a world scale. Not only does it sometimes mean that the world is divided into exclusive areas reserved for one of the great Powers, but further, sometimes it seems to establish as a rule the transfer of conflicts to the countries of the third world which have become the best customers of the arms merchants.
140.	Firstly it should be noted, as the Stockholm Inter-national Peace Research Institute has pointed out, that the sale of arms has considerably increased in recent years, which has made it even more difficult to establish any form of control. At any rate, it is well known that as far as conventional armaments are concerned, there are at least three or four suppliers corresponding to the major Power blocs who can always serve as alternatives if a traditional supplier refuses to supply arms, particularly as it is publicly well known that the sale of death-dealing weapons is a lucrative activity which unfortunately serves in the case of certain national budgets as a compensating factor for an adverse balance of payments. It follows that the international transfer of arms has passed the point where it could be considered as being purely a side-effect of the East-West arms race and has become an extremely important phenomenon, the control and limitation of which can be carried out only on the basis of a general commitment to reduce the relative role of military force in international relations.
141.	Next, and most important, it should be noted with some regret that the developing countries are major arms purchasers. Thus, in two years-1974 and 1975-the value of resources transferred to the third world in the form of arms increased by 60 per cent, whereas the cumulative value of major arms transfer in the six years-1970 through 1975-was $US 14.2 billion, more than twice the value of the transfers which occurred in the -decade 1950 through 1959, which was $US 6.8 billion. These figures give food for thought.
142.	For all these reasons Senegal has come out in favor of the convening of a world disarmament conference, which is something which the Organization is at present studying. This project, if it wins die support of all the military Powers, could free the problem of disarmament from the deadlock in which it finds itself at present. At any Ate, it is the duty of the international community to intensify its action in order to strengthen the role and the influence of the United Nations in the negotiations and working out of a solution to disarmament problems by drawing up a vast program of concerted measures which is the necessary prerequisite for the initiation of the process of general and complete disarmament under international control.
143.	We should firmly state our determination to {day an effective role in the easing of international tension and in seeking for just and equitable solutions to the major world problems. This is the main purpose and the raison d'etre of our Organization. Our responsibility to all the peoples of the world who love peace and justice is to redouble our efforts to achieve this end.
144.	Regarding economic problems, I should like to take this opportunity to express the appreciation of my Government at the significant results which have been reached by the international community. In effect, we have managed to start a movement towards the establishment of an international economic order based no longer on criteria of power, but rather on the respect of common interests and the aspirations of all to life in peace, prosperity and social justice. Although the results are not yet up to the wishes expressed by die developing countries, the international community nevertheless has reached a consensus on the steps to be-taken in various areas which are vital for the existence and the development of a considerable portion of mankind.
145.	My delegation is particularly gratified at the spirit which prevailed throughout the various international meetings a spirit characterized by understanding and cooperation which we hope will continue to reign during coming international economic conferences. Furthermore, it is our hope that all States will ensure that the decisions taken are implemented in the same constructive spirit and that in the case of those points which have not yet been the subject of a consensus, efforts will continue in order to bring opinions closer together as between the-developing and industrialized countries, the intention being to establish co-operation in a new international economic order based on complementary and equitable relations.
146.	In that connexion, the United Nations and the specialized agencies can be regarded as embryonic forms of a political power which could be both powerful and effective vis-a-vis the dominating and monopolizing powers of multinational corporations. That would be one way for us, the developing countries, to make our own voices heard, however weak they may be on the bilateral level, and especially to resist pressure from the "great" Powers.
147.	Undoubtedly certain international organizations such as the monetary institutions have up till now more often than not appeared, not as protectors of the "small" countries against the major Powers, but rather as organizations closely linked with imperialist expansion. But it is the duty of our Organization to work strongly for their reconstruction along the lines of a new international economic order based on equity and complementarity.
148.	The United Nations, which is already a considerable counterweight to the hegemonistic policies of the great Powers, can, in point of fact, provide the framework for action to bring about the general development of mankind. It can make available to all the experience which has been acquired here or there, organize assistance for those who need it, and promote a new system of international relations based on the conviction that the fundamental interests of the people of the world are not contradictory to each other.
149.	We feel bound to say something about human rights. I hardly need to recall in this connexion that the date of 10 December 1948 when the Universal Declaration of Human Rights was adopted was one of the most striking events in the history of mankind.
150.	Thus, for the first time the responsibility to proclaim and to defend human rights was assumed by the international community and accepted by it as a standing obligation. With the hopes of millions of human beings reduced to an animal level of existence vested in it, this Declaration appeared to mark a turning-point in relations among people.
151.	Unfortunately, a climate of civil and civic violence flouting elementary human rights and condoned more and more by the conscience of men and peoples has arisen almost everywhere since the end of the Second World War. our Organization, however, has failed to react to such violations, preferring rather to imitate most of the Governments who remain silent, either because they wish to spare the feelings of friendly countries or for ideological, political or other reasons under the pretext of not interfering in the internal affairs of other States.
152.	The condemnation of such acts of violence is by no means unjustified interference because the respect of human rights is essential to the establishment of friendly relations and relations of co-operation among States. But our Organization has as one of its tasks, as proclaimed in Article 1 of the Charter, the achievement of international co-operation in promoting and encouraging respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language or religion.
153.	Of course, it is perfectly true that many countries have expressed their disapproval of the oppression which prevails in Chile and their solidarity with the victims. But in other countries, which seem to attract less attention from the United Nations, there are persons who are still deprived of their elementary human rights. The international community must react to all forms of oppression and terror, wherever they occur. It is not natural that there should be virtually no reaction to the massacre of men and women because they hold certain views or, in some cases, simply because they are accused of holding certain views, an accusation which is swiftly transformed into a plot against the existing regime. At the present time, millions of people are languishing in prison and being tortured for no greater crime than their failure to declare their allegiance to a particular policy vociferously enough. The United Nations has an important role to play in this area.
154.	The United Nations system is the only universal instrument currently available. Through certain reforms to its Charter-particularly the right of veto, its structures and far-reaching operational decentralization -it would be capable of assuming responsibility for the major objectives of renewed international co-operation. It might thus be entrusted with the task of managing the common heritage of mankind constituted by the oceans beyond the limits of territorial waters and the exclusive economic zone, space, the science and technology accumulated by mankind, and so forth. It might supervise the implementation of a new international policy for the transfer of resources to the less advantaged countries.
155.	It is only in this way that our ultimate goal, which is the establishment of total and permanent world peace in prosperity and justice can be attained. Thus, we can affirm to all peoples of the world that the United Nations has successfully discharged its mandate, essentially by democratizing international relations and by creating conditions conducive to the realization of equality, justice and international co-operation throughout the world. We have too high an opinion of the United Nations, of what it represents for us and of the results which it has already achieved, to have the shadow of a doubt that the goal which is so vital for the survival of mankind -the maintenance of international peace and security- will be achieved.
